Title: To Thomas Jefferson from Anthony Giannini, 23 February 1792
From: Giannini, Antonio
To: Jefferson, Thomas


          
            Sir
            Feby. 23d. 1792.
          
          I have sent you those letters, beging the favour of you, if you will be so Kind as to farward them to leghorn with sharity, beening letters of good importance, Pray Sir. Send them by the first opportunity. Also Please to Write a note where Sige Andrea Frediani should send me the Answers, for he so desire of me to Know l’indirizzo delle lettere, so I beg you to write to him, in Italian or in English, and please to put the note in to this letter that is not sealed, and then Seal the letter, I wish you would not neglect and you will oblige Your Humble Sert.
          
            Anthony Gianniny
          
        